Freit Profile Since 1961, First Real Estate Investment Trust of New Jersey (FREIT) has been an equity real estate investment trust that takes pride in its investment portfolio. Whether apartment communities, shopping centers and commercial buildings, or mixed-use developments, every project we invest in is for the long-term. This is our focus. We conduct our operations in compliance with the requirements for qualifying as a real estate investment trust pursuant to the Federal Internal Revenue Code. As a result, we receive favorable tax treatment as provided under the tax code. FREIT has recorded a profit and has paid dividends to its shareholders during each year since its founding. Our impressive record of performance over the last four decades is a tribute to the outstanding efforts made by Hekemian & Co., Inc., a real estate management and brokerage company that has managed FREIT’s assets since its inception. Our offices are located at Corporate 505, 505 Main Street, Hackensack, New Jersey. Contents Fiscal 2009 Financial Highlights 1 Message to Our Shareholders 2 Historical Data 4 Property Holdings 5 Corporate Information 6 Form 10-K 7 Cover photo features The Rotunda Building in Baltimore, MD. Above photo features The Boulders at Rockaway in Rockaway, NJ. Bottom left photo features construction of Safeway Store at Damascus Shopping Center in Damascus, MD Fiscal 2009 Financial Highlights BALANCE SHEET DATA (in thousands of dollars) As At October 31, 2009 2008 2007 2006 2005 Total Assets $ 251,851 $ 241,756 $ 242,755 $ 234,786 $ 214,998 Mortgage Loans $ 202,260 $ 192,352 $ 189,389 $ 180,679 $ 166,874 Shareholders' Equity $ 20,722 $ 23,561 $ 25,130 $ 24,972 $ 26,115 Weighted Average Shares Outstanding: Basic 6,944 6,835 6,753 6,574 6,440 Diluted 6,944 6,835 6,916 6,816 6,774 INCOME STATEMENT DATA (in thousands of dollars, except per share amounts) Year Ended October 31, 2009 2008 2007 2006 2005 Revenue: Revenue from real estate operations $ 42,422 $ 42,340 $ 40,738 $ 37,893 $ 33,268 Expenses: Real estate operations 17,600 16,996 16,673 15,658 13,414 General and administrative expenses 1,652 1,542 1,543 1,212 1,001 Depreciation 5,870 5,622 5,311 4,726 4,252 Totals 25,122 24,160 23,527 21,596 18,667 Operating income 17,300 18,180 17,211 16,297 14,601 Investment income 221 554 634 232 229 Interest expense including amortization of deferred financing costs (10,848 ) (11,557 ) (11,897 ) (11,127 ) (10,039 ) Minority interest (1,121 ) (1,138 ) (776 ) (407 ) (426 ) Income from continuing operations 5,552 6,039 5,172 4,995 4,365 Discontinued operations: Income from discontinued operations, net of Minority Interests * 3,771 163 129 Net income $ 5,552 $ 6,039 $ 8,943 $ 5,158 $ 4,494 * Includes gain on disposal of $3,680 in fiscal year 2007. Basic earnings per share: Continuing operations $ 0.80 $ 0.88 $ 0.76 $ 0.76 $ 0.68 Discontinued operations $ 0.56 $ 0.02 $ 0.02 Net income $ 0.80 $ 0.88 $ 1.32 $ 0.78 $ 0.70 Diluted earnings per share: Continuing operations $ 0.80 $ 0.88 $ 0.74 $ 0.73 $ 0.64 Discontinued operations $ 0.55 $ 0.03 $ 0.02 Net income $ 0.80 $ 0.88 $ 1.29 $ 0.76 $ 0.66 Cash Dividends Declared Per Common Share $ 1.20 $ 1.20 $ 1.30 $ 1.25 $ 1.20 WWW.FREITNJ.COM 1 Message To Our Shareholders Dear
